Blackburn, Judge.
In Cohen v. William Goldberg & Co., 262 Ga. 606 (423 SE2d 231) (1992), the Supreme Court affirmed in part and reversed as to Division 5 the decision of this court in the above-styled cases, 202 Ga. App. 172 (413 SE2d 759) (1991). The judgment rendered by this court is therefore vacated, and the judgment of the Supreme Court is made the judgment of this court; but insofar as Divisions 1, 2, 3, 4, 6 and 7 are unaffected by the decision of the Supreme Court, we reaffirm those holdings.

Judgment reversed and case remanded. McMurray, P. J., and Andrews, J., concur.